DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments 04 August 2021 have been fully considered but they are not persuasive. The applicant’s amendment to independent claims 1 and 10 first filed 27 April 2021, “a projection of the second antenna on a plane where the first antenna is located has at least one edge overlapping with at least one edge of the first antenna” is not clearly supported by the disclosure. This argument is explained in the following rejection.
The language in prior art Park, in description of the position of the second smaller, higher frequency patch antenna 321 with respect to the first larger, lower frequency patch antenna 311, is not clear without inspection of figures 3 and 4. These figures show a smaller second patch antenna 321 is offset from the center 311P and overlaps the lower right quadrant or vicinity of the corner of the larger first antenna 311 with two sides or edges of the smaller antenna 321 adjacent to the two sides or edges of the larger antenna 311. 
The disclosure addresses the location of the second antenna with the first antenna in figures 1 and 2, paragraph 0022 and same language in paragraph 0031. The applicant argues, with respect to paragraph 0022, “In one embodiment, the second antenna 12 is disposed at a corner position or an edge position of the first antenna 11, which is not limited in the present disclosure.” supports the claimed subject matter “a projection of the second antenna on a plane overlapping with at least one edge of the first antenna”. 
Paragraph 0022 first teaches an embodiment where the first antenna is located in an edge region of the second antenna. Then with respect to the following embodiment and identified to support the claim language in the response by the applicant, “second antenna 12 is disposed at a corner or an edge position of the first antenna 11”. An interpretation or example of this embodiment is given in paragraph 0022, “For example, when the first antenna 11 is rectangular or approximately rectangular, the projection area of the second antenna 12 on the plane where the first antenna 11 is located may be located in the vicinity of any corner of the first antenna 11 or in the vicinity of any side of the second antenna”. Unlike the prior art, the figures lack a plan view to make any this concept clear. The disclosure with respect to claims 3-5 identify rectangular patch antenna 3 and 4 are stacked above and located within “an edge region” of the first larger antenna. Consequently, in view of disclosure, the Examiner interprets the disclosure does not clearly teach the claimed subject matter and maintains the scope of the prior art includes the claimed subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 2, 4, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. US 2020/0127387.
As to claims 1 and 10, Park teaches a mobile terminal comprising an antenna structure (figures 1 and 3, paragraph 0046, an electronic device comprising three antenna modules operating on a first legacy network and a second (5G) network) comprising: 
a first antenna and a second antenna (figure 3, paragraphs 0061-0062 and 0066, an antenna structure comprising a first circuit board layer 310 includes first patch antenna elements 311-314 arranged 2 X 2and a second circuit board layer 320 includes a 2x2 array of smaller patch antenna 321-324),
wherein the first antenna is configured to radiate signals of a first frequency band; the second antenna is configured to radiate signals of a second frequency band, and the second frequency band is higher than the first frequency band (paragraphs 0063-0069, the first patch antenna elements 311-314 operated in a first frequency band of about 28 GHz and the second patch antenna elements operate at a second frequency band of about 39 GHz),
the second antenna is stacked and disposed above the first antenna (figures 3, paragraph 0067-0070,  each of the second patch antenna elements 321-324 overlap and are stacked above each of the first patch antenna elements 311-314), and
a projection of the second antenna on a plane where the first antenna is located has at least one edge overlapping with at least one edge of the first antenna (figures 3 and 4, paragraphs 0070-0079, with respect to one of four antenna pairs of the antenna array 220, a second smaller higher frequency patch antenna 321 is offset from the center and positioned in a lower quadrant of the first larger lower frequency patch antenna 311; two sides or edges of the located in the “vicinity of a corner”, side or “an edge region” of antenna 311).

As to claims 2 and 11 with respect to claims 1 and 10, Park teaches wherein an area of the second antenna is smaller than an area of the first antenna (figure 3, paragraphs 0068-0070, the second (square) patch antenna elements are a smaller size than the first patch antenna elements since they are designed to resonate or operate at a higher frequency).

Claims 3 and 12 are cancelled.

As to claims 4 and 13 with respect to claims 1 and 10, Park teaches a first support structure is disposed between the second antenna and the first antenna (figure 5a, paragraphs 0083-0084, a first and second insulating layer 540 and 550 are placed between and support the ground layer 510, first patch antenna layer 310 and second patch antenna layer 320).

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2020/0127387 in view of Hong et al. US 2019/0165476.

	Hong teaches a low profile stacked patch dual-frequency antenna comprising patch antenna 102 configured to operate at the 5.9 GHz band and the smaller patch array antenna 104 stacked above the patch antenna 102 configured to operate about 28 GHz band for 5G communications, figures 1 and 2, paragraphs 0061-0063. Hong also discloses another array patch antenna can be stacked on top of the array patch antenna to increase bandwidth or to provide other additional operating frequency bands, paragraphs 0067-0068.
	Since Park teaches an electronic device (smart phone) comprising three antenna modules 242, 244 and 248 to process three frequency bands/ networks, figure 2, paragraphs 0053-0055, it would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the patch antenna structure of Park with the additional stacked antenna elements of Hong for efficient operation at multiple frequency bands/ networks.

As to claims 6 and 15 with respect to claims 5 and 14, Hong of Park modified teaches wherein an area of the third antenna is smaller than the area of the second antenna (figure 1, paragraphs 0067-0068, the third or more antenna sets would necessarily overlap and smaller, operating at a higher frequency band so as to not block the operation of the lower stacked patch antenna elements). 

As to claims 7 and 16 with respect to claims 5 and 14, Hong of Park modified teaches wherein a projection of the third antenna on a plane where the second antenna is located is located in an edge region of the second antenna (figures 3, 4 and 5a, paragraphs 0070-0079, [Park paragraphs 0067-0071], the second or additional smaller patch antenna stacked elements each comprise a central point offset and overlap but to a side of the lower and larger patch antenna element to be spaced apart from one another and improve performance).

As to claims 8 and 17 with respect to claims 5 and 14, Park modified teaches wherein a second support structure is disposed between the third antenna and the second antenna (figure 5a, paragraphs 0083-0084, insulating PCB layers are placed between each stacked patch antenna element layer to support, isolate and for operation as patch array antenna).

As to claims 9 and 18 with respect to claims 1 and 10, Park teaches the electronic device comprising thee antenna modules 242, 244 and 248, but is silent to an antenna structure comprising a third antenna wherein the third antenna is configured to radiate signals of a third frequency band and the third frequency band is higher than the first frequency band; and the third antenna is stacked and disposed above the first antenna and the third antenna and the second antenna are disposed at different positions above the first antenna.
Hong teaches a low profile stacked patch dual-frequency antenna comprising patch antenna 102 configured to operate at the 5.9 GHz band and the smaller patch array antenna 104 stacked above the patch antenna 102 configured to operate about 28 GHz band for 5G communications, figures 1 and 2, paragraphs 0061-0063. Hong also discloses another array patch 
	Since Park teaches an electronic device (smart phone) comprising three antenna modules 242, 244 and 248 to process three frequency bands/ networks, figure 2, paragraphs 0053-0055, it would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the patch antenna structure of Park with the additional stacked antenna elements of Hong for efficient operation at multiple frequency bands/ networks.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644